Citation Nr: 1042665	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-28 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a myomectomy.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to December 
1991, from March 2003 to October 2003, and February 2005 to 
February 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  St. Louis, 
Missouri.

The appellant testified before the undersigned at an April 2010 
Travel Board hearing.  A transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
myomectomy, diabetes mellitus, hypertension, migraine headaches, 
a low back disorder, and mitral valve prolapse.  

First and foremost, although the claims file contains several 
service treatment records and Line of Duty Determinations, it 
does not appear as though all service treatment records have been 
associated with the claims file, especially those from her 1991 
and 2005 periods of service.  On remand, all outstanding service 
treatment records, to include Reports of Medical Examination and 
Reports of Medical History, should be obtained.  If these records 
are not available, VA must notify the appellant of the efforts 
made to obtain the records, a description of any further action 
VA will take on the claim, and notice that the appellant is 
ultimately responsible for providing the evidence.  38 C.F.R. § 
3.159(e) (2010).

With respect to the Veteran's claim for a low back disorder, she 
alleges that she currently suffers from low back pain as a result 
of an injury sustained on active duty in March 2005 while lifting 
boxes.  Review of her service records reveals an April 2005 Line 
of Duty Determination indicating that she injured her lower back 
while lifting luggage in March 2005 and was later taken to the 
emergency room, diagnosed with lower back spasms, and prescribed 
pain medication and bed rest.  The injury, described as "acute 
muscular strain," was determined to have been incurred in the 
line of duty.  The Veteran was afforded a VA spine examination in 
December 2005, at which time she was diagnosed with 
intervertebral disk disease at T11-12 as well as degenerative 
joint disease of the lumbar spine at L3-4, L4-5, and L5-S1.  
However, the examiner did not opine as to the etiology of the 
Veteran's low back disorder.  Furthermore, a review of the 
Veteran's private medical treatment records reveals that she was 
involved in a motor vehicle accident in January 2008, causing her 
to suffer mid lower back pain as well as ongoing paresthesias of 
the lower extremities.  

If the findings or an opinion and/or examination report do not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  See 
38 C.F.R. § 4.2.  The December 2005 VA spine examination, without 
an etiological opinion, is inadequate for evaluation purposes.  
The probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion.  Nieves- Rodriguez v. Peake, 22 Vet App 295 
(2008).  Once VA has provided a VA examination, it is required to 
provide an adequate one, regardless of whether it was legally 
obligated to provide an examination in the first place.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In view of the above, and to 
give the Veteran an opportunity to fully pursue her claim, a VA 
examination is necessary to determine if the Veteran's current 
low back disorder is etiologically related to her March 2005 in-
service back injury.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In addition, the Veteran seeks entitlement to service connection 
for migraine headaches.  Specifically, the Veteran testified that 
she began experiencing headaches in 2005 or 2006 and believes 
that they are caused by the hydrocodone and meloxicam she is 
prescribed to alleviate her back pain.  As such, the Board finds 
that the issue of entitlement to service connection for migraine 
headaches is "inextricably intertwined" with her claim for a low 
back disorder, and that it must be remanded for simultaneous 
adjudication.  See Holland v. Brown, 6 Vet. App. 443 (1994); see 
also Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).

Private treatment records reveal complaints of headaches 
predating the Veteran's March 2005 in-service back injury.  
However, the Federal Circuit has held that "[l]ay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").  Headaches are among the 
disorders which a layperson is competent to identify.  Hence, the 
Board finds that the Veteran should also be afforded an 
appropriate examination to determine the likely nature, date of 
onset, and etiology of any current headache disability.  

The Veteran also seeks entitlement to service connection for a 
myomectomy, diabetes mellitus, hypertension, and mitral valve 
prolapse.  Although she acknowledges that these conditions first 
manifested during periods when she was not on active duty, she 
believes they were aggravated by the stress she endured during 
active duty.  Specifically, the Veteran testified at her April 
2010 Travel Board hearing that upon her mobilization into active 
service at Fort Rucker, Alabama, in March 2003, she was supposed 
to deploy to Kuwait.  Although it was determined approximately 
five days later that she did not have to deploy to Kuwait due to 
her various medical disorders, she contends that this stress 
chronically aggravated the disorders.  In addition, the Veteran 
testified that she was in a hostile working environment while 
operating as a public affairs officer for the U.S. Army's 87th 
Infantry Division, and that she authored correspondence to the 
chief of staff asking to be removed from the section due to the 
hostility there.  She alleges that this hostile working 
environment also contributed to the aggravation of her 
myomectomy, diabetes mellitus, hypertension, and mitral valve 
prolapse.  

With respect to the Veteran's myomectomy, an October 2004 Report 
of Investigation for Line of Duty Status indicated that the 
Veteran was first diagnosed with fibroid tumors in 1998, and that 
they remained stable until 2003.  In correspondence dated in 
September 2004, her private treating physician indicated that the 
Veteran had to undergo a myomectomy in June 2003 for uterine 
fibroids due to the increased stress in her life which aggravated 
her severe abdominal pain, prolonged menstrual cycles, and 
dysmenorrhea.  Relying on this correspondence, the October 2004 
Report of Investigation for Line of Duty Status concluded that 
the Veteran's condition was aggravated by the stress of 
mobilization in March 2003, accelerating the progression of her 
symptoms.  As such, her fibroid tumors were found to be incurred 
in the line of duty.  

The Veteran was afforded a VA gynecological examination in 
December 2005, at which time she was diagnosed with a history of 
leiomyoma and menorrhagia.  However, the examiner did not offer 
an opinion as to whether the Veteran's fibroid tumors were 
aggravated by the stress caused by mobilization during her period 
of active duty in 2003.  If the findings or an opinion and/or 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  The 
December 2005 VA gynecological examination, without an opinion as 
to aggravation, is inadequate for evaluation purposes.  Nieves- 
Rodriguez, 22 Vet App at 295.  In view of the above, and to give 
the Veteran an opportunity to fully pursue her claim, a new VA 
examination is necessary to determine if the Veteran's 
gynecological condition was aggravated by the stress incurred in 
service in 2003.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the claims for diabetes mellitus, hypertension, 
and mitral valve prolapse, the Board notes that current treatment 
records reveal diagnoses of all three conditions.  As indicated 
above, the Veteran concedes that these disorders did not have 
their onset in service.  Specifically, mitral valve prolapse was 
first identified in 1995, hypertension was first noted in 1998, 
and diabetes was first diagnosed in approximately 2000.  Her 
diabetes and hypertension are noted on her May 2003 Report of 
Medical Examination upon her mobilization to active duty.  

However, the Veteran believes the stress she incurred in service 
chronically aggravated these conditions beyond their natural 
progression.  For instance, a February 2010 private treatment 
record indicated that the Veteran has had difficulty controlling 
her hypertension.  To date, the Veteran has not been afforded a 
VA examination specific to diabetes mellitus, hypertension, or 
mitral valve prolapse.  On remand, the Board finds that the 
Veteran should be afforded appropriate examinations to determine 
the likelihood that any of these disorders were aggravated by the 
circumstances of her active duty service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all of the Veteran's 
service records from the National Personnel 
Records Center (NPRC). All attempts to locate 
these records should be fully documented in 
the claims file.

If the records cannot be obtained, all 
efforts must be fully documented and 
appropriate notification provided to the 
Veteran.  See 38 U.S.C.A. § 5103A(b)(2); 38 
C.F.R. 
§ 3.159(e); VA Adjudication Procedure Manual, 
M21-1MR, Part III, Subpart iii, 2.I.59.  

2.  The Veteran should be scheduled for a new 
VA spine examination to determine the likely 
etiology of her current low back 
symptomatology.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current low back 
disorder is related to her documented in-
service back injury in March 2005.  

The claims file should be sent to the 
examiner for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  Pertinent documents in the claims 
file, to include private treatment records 
documenting low back symptomatology following 
a January 2008 motor vehicle accident, must 
be addressed by the examiner.

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and likely etiology of her claimed 
headache disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If no 
chronic headache disability is identified, 
the examiner should expressly state that 
fact.  

If such a disability is identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
identified chronic headache disorder had its 
onset during active service or is 
etiologically related to medications taken 
for the alleviation of pain.  

The claims file should be sent to the 
examiner for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

4.  The Veteran should be scheduled for a new 
VA gynecological examination to determine the 
likelihood that her diagnosed fibroid tumors 
/ myomectomy were aggravated by the 
circumstances of her active duty service.  
The examiner is asked to determine the 
nature, extent, and etiology of the Veteran's 
gynecological disorder.  

The claims file, to include the September 
2004 correspondence from her treating 
physician as well as the October 2004 Report 
of Investigation for Line of Duty Status 
which determined that her symptomatology was 
accelerated due to the stress of 
mobilization, must be made available for the 
examiner to review.  The examination report 
should specifically state that such a review 
was conducted.   All pertinent pathology 
should also be noted in the report.  

The examiner should provide an opinion as to 
whether the Veteran's preexisting fibroid 
tumors were chronically aggravated during the 
Veteran's period of service beyond their 
natural progression.  

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

5.  The Veteran should be scheduled for an 
appropriate VA examination(s) to determine 
the likelihood that her diagnosed diabetes 
mellitus, hypertension, and mitral valve 
prolapse were aggravated by the circumstances 
of her active duty service, to include 
stress.  The examiner(s) is/are asked to 
determine the nature, extent, and etiology of 
the Veteran's diabetes mellitus, 
hypertension, and mitral valve prolapse.  The 
claims file must be made available for the 
examiner(s) to review.  All pertinent 
pathology should be noted in the report.  

The examiner(s) should provide an opinion as 
to whether the Veteran's preexisting diabetes 
mellitus, hypertension, and mitral valve 
prolapse were chronically aggravated during 
the Veteran's period of service beyond their 
natural progression.  

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

6.  After all of the above has been 
accomplished, the RO should readjudicate the 
claims.  If the disposition of any claim 
remains unfavorable, then the RO should send 
the Veteran and her representative a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


